DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
It is noted that applicant provided an amendment to the abstract, but did not provide the abstract on a separate page as required. The examiner has provided the abstract on a separate page as a courtesy to applicant in keeping with the USPTO commitment to compact prosecution. Note the “amendment to the abstract” by the examiner does not require formal “authorization” as it is merely a formatting change.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a wet etching apparatus  with at least one folding type shutter where the shutter is mounted at the inlet or the outlet by a shaft, and perpendicular to a passing direction of the substrate, wherein the shutter can be opened when the substrate passes, and the shutter can be closed when the substrate does not need to pass; and at least one spraying pipe directly disposed on the shutter and being rotatable along an axis of the shaft, wherein rotation of the shaft causes rotation of the shutter, wherein the shutter, in an open state, allows for the spraying pipe to be below a passing channel of the substrate, and wherein the shutter, in a closed state, allows for the spraying pipe to be above the passing channel of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        




































Amendments to the Abstract:

Please replace the abstract with the following new abstract: 

A wet etching apparatus is provided. The wet etching apparatus includes an etching chamber, at least one shutter, and at least one spraying pipe. The etching chamber is used for accommodating and etching a substrate, and has an inlet at its front end as well as an outlet at its rear end. The shutter is mounted at the inlet or the outlet by a shaft. The spraying pipe disposed on the shaft overturns with the shutter at the same time. It can effectively remove a large number of crystals of the etching liquid generated at the inlet of the etching chamber and the outlet of the etching chamber by spraying over the inlet of the etching chamber and the outlet of the etching chamber through the spraying pipe, thereby improving an utilization of the apparatus, cleanliness, and a product quality.